 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 1 of 12 PageID #: 690




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC                      )
D/B/A BRAZOS LICENSING                     )
AND DEVELOPMENT,                           )
                                           )
                    Plaintiff,             )   C.A. No. 1:21-cv-01117-UNA
                                           )
      v.                                   )   JURY TRIAL DEMANDED
                                           )
NETGEAR, INC.,                             )
                                           )
                    Defendant.             )

        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

    Pursuant to District of Delaware Local Rule 83.5 and the attached

certifications, counsel moves for the admission pro hac vice of Jonathan K.

Waldrop, Darcy L. Jones, Marcus A. Barber, John W. Downing, Heather S. Kim,

ThucMinh Nguyen, Jack Shaw, Paul G. Williams, and Shelley Ivan of Kasowitz

Benson Torres LLP to represent Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development in the above-captioned actions.




                                       1
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 2 of 12 PageID #: 691




Dated: August 2, 2021                        Respectfully submitted,

                                             DEVLIN LAW FIRM LLC
OF COUNSEL:
                                             /s/ James M. Lennon
Jonathan K. Waldrop                          James M. Lennon (No. 4570)
Darcy L. Jones                               1526 Gilpin Avenue
Marcus A. Barber                             Wilmington, DE 19806
John W. Downing                              (302) 440-9010
Heather S. Kim                               jlennon@devlinlawfirm.com
Jack Shaw
ThucMinh Nguyen                              Attorneys for Plaintiff
KASOWITZ BENSON TORRES LLP                   WSOU Investments, LLC d/b/a
333 Twin Dolphin Drive, Suite 200            Brazos Licensing and Development
Redwood Shores, California 94065
(650) 453-5170
jwaldrop@kasowitz.com
djones@kasowitz.com
mbarber@kasowitz.com
jdowning@kasowitz.com
hkim@kasowitz.com
jshaw@kasowitz.com
tnguyen@kasowitz.com

Paul G. Williams
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street N.E., Suite 2445
Atlanta, Georgia 30309
(404) 260-6080
pwilliams@kasowitz.com
Shelly Ivan
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
(212) 506-1835
sivan@kasowitz.com




                                         2
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 3 of 12 PageID #: 692




                       ORDER GRANTING MOTION

      IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac

Vice of Jonathan K. Waldrop, Darcy L. Jones, Marcus A. Barber, John W. Downing,

Heather S. Kim, ThucMinh Nguyen, Jack Shaw, Paul G. Williams, and Shelley Ivan

is GRANTED.


Date: _________________, 2021



                                    __________________________________
                                    United States District Court Judge




                                      3
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 4 of 12 PageID #: 693




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, Virginia, New York, and the District of Columbia,

and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct that occurs in the preparation or course of this action.

I also certify that I am generally familiar with this Court’s Local Rules. In

accordance with Revised Standing Order for District Court Fund effective

September 1, 2016, I further certify that the annual fee of $25.00 has been paid to

the Clerk of Court, or, if not paid previously, the fee payment will be submitted to

the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ Jonathan K. Waldrop
                                        Jonathan K. Waldrop
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        jwaldrop@kasowitz.com
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 5 of 12 PageID #: 694




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, and New York, and pursuant to Local Rule 83.6

submit to the disciplinary jurisdiction of this Court for any alleged misconduct that

occurs in the preparation or course of this action. I also certify that I am generally

familiar with this Court’s Local Rules. In accordance with Revised Standing Order

for District Court Fund effective September 1, 2016, I further certify that the annual

fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                   /s/ Darcy L. Jones
                                       Darcy L. Jones
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       djones@kasowitz.com




                                          5
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 6 of 12 PageID #: 695




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, and South Carolina, and pursuant to Local Rule

83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised

Standing Order for District Court Fund effective September 1, 2016, I further certify

that the annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid

previously, the fee payment will be submitted to the Clerk’s office upon the filing of

this motion.


Dated: July 30, 2021                   /s/ Marcus A. Barber
                                       Marcus A. Barber
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       mbarber@kasowitz.com




                                          6
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 7 of 12 PageID #: 696




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California and Arizona, and pursuant to Local Rule 83.6 submit to the

disciplinary jurisdiction of this Court for any alleged misconduct that occurs in the

preparation or course of this action. I also certify that I am generally familiar with

this Court’s Local Rules. In accordance with Revised Standing Order for District

Court Fund effective September 1, 2016, I further certify that the annual fee of

$25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee payment

will be submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ John W. Downing
                                        John W. Downing
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        jdowning@kasowitz.com




                                          7
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 8 of 12 PageID #: 697




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of California, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ Heather S. Kim
                                        Heather S. Kim
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        hkim@kasowitz.com




                                          8
 Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 9 of 12 PageID #: 698




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of California, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ ThucMinh Nguyen
                                        ThucMinh Nguyen
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        tnguyen@kasowitz.com




                                          9
Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 10 of 12 PageID #: 699




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California and New York, and pursuant to Local Rule 83.6 submit to

the disciplinary jurisdiction of this Court for any alleged misconduct that occurs in

the preparation or course of this action. I also certify that I am generally familiar

with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee

of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                   /s/ Jack Shaw
                                       Jack Shaw
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       jshaw@kasowitz.com




                                         10
Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 11 of 12 PageID #: 700




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of Georgia, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ Paul G. Williams
                                        Paul G. Williams
                                        KASOWITZ BENSON TORRES LLP
                                        1230 Peachtree Street N.E., Suite 2445
                                        Atlanta, Georgia 30309
                                        (404) 260-6080
                                        pwilliams@kasowitz.com




                                          11
Case 1:21-cv-01117-UNA Document 6 Filed 08/02/21 Page 12 of 12 PageID #: 701




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of New York, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: July 30, 2021                    /s/ Shelley Ivan
                                        Shelley Ivan
                                        KASOWITZ BENSON TORRES LLP
                                        1633 Broadway
                                        New York, New York 10019
                                        (212) 506-1835
                                        sivan@kasowitz.com




                                          12
